     Case 4:20-cv-01598 Document 1 Filed on 05/06/20 in TXSD Page 1 of 18



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

TEXICAN CRUDE &                              §
HYDROCARBONS, LLC,                           §
                                             §
       Plaintiff,                            §
                                             §
v.                                           §      CIVIL ACTION NO. __________
                                             §
DEVON ENERGY PRODUCTION                      §
COMPANY, L.P.                                §
                                             §
       Defendant.                            §

                                         COMPLAINT

       Plaintiff Texican Crude & Hydrocarbons, LLC files its Complaint against Defendant

Devon Energy Production Company, L.P. and respectfully shows the Court as follows.

                                         I. PARTIES

       1.      Plaintiff Texican Crude & Hydrocarbons, LLC (“Texican”) is a Texas limited

liability company with its principal place of business in Houston, Harris County, Texas.

       2.      Defendant Devon Energy Production Company, L.P. (“Devon”) is an Oklahoma

limited partnership with its principal place of business in Oklahoma City, Oklahoma. Devon is

authorized to conduct business in Texas. Devon may be served with process by serving its

registered agent, CT Corporation System, at 1999 Bryan Street, Suite 900, Dallas, Texas 75201.

                            II. JURISDICTION AND VENUE

       3.      This Court has subject matter jurisdiction over this dispute under 28 U.S.C. § 1332

(diversity jurisdiction) because Plaintiff and Defendant are of diverse citizenship and the amount

in controversy exceeds $75,000.
      Case 4:20-cv-01598 Document 1 Filed on 05/06/20 in TXSD Page 2 of 18



        4.      Plaintiff Texican is a limited liability company and is therefore a citizen of the states

in which its members are citizens. Harvey v. Grey Wolf Drilling Co., 542 F.3d 1077, 1080 (5th

Cir. 2008). Texican’s sole member is Texican Natural Gas Company, LLC. Texican Natural Gas

Company, LLC is a Texas limited liability company with its principal place of business in Houston,

Texas. Texican Natural Gas Company, LLC’s sole member is Texican Holdings, Inc. Texican

Holdings, Inc. is a Texas corporation with its principal place of business in Houston, Texas. A

corporation is a citizen of the state in which it is incorporated and the state where it has its principal

place of business. 28 U.S.C. §1332(c)(1). Therefore, Plaintiff is a citizen of Texas.

        5.      Defendant Devon is a limited partnership and is therefore a citizen of the states in

which its partners are citizens. Harvey, 542 F.3d at 1079. Devon’s two partners are DVN

Operating Company, L.L.C. and Devon OEI Operating, L.L.C.

                a.     DVN Operating Company, L.L.C. is a limited liability company organized
                under the laws of the State of Delaware with its principal place of business in
                Oklahoma. DVN Operating Company, L.L.C.’s sole member is Devon OEI Operating,
                L.L.C.

                b.      Devon OEI Operating, L.L.C. is a limited liability company organized under
                the laws of the State of Delaware with its principal place of business in Oklahoma.
                Devon OEI Operating, L.L.C.’s sole member is Devon OEI Holdings, L.L.C.

                c.     Devon OEI Holdings, L.L.C. is a limited liability company organized under
                the laws of the State of Delaware with its principal place of business in Oklahoma.
                Devon OEI Holdings, L.L.C.’s sole member is Devon Energy Corporation (Oklahoma).

                d.      Devon Energy Corporation (Oklahoma) is a corporation organized under the
                laws of the State of Oklahoma with its principal place of business in Oklahoma.1

Therefore, Defendant is a citizen of Oklahoma.

        6.      Complete diversity between the parties exists.




1
 See Notice of Removal at ¶¶ 8-12, Prestige Oilfield Services, LLC v. Devon Energy Production
Co., L.P., No. 2:18-cv-01173-GBW-GJF (D.N.M. Dec. 13, 2018), ECF No. 1.


                                                    2
      Case 4:20-cv-01598 Document 1 Filed on 05/06/20 in TXSD Page 3 of 18



        7.      Venue is proper in the Southern District of Texas pursuant to 28 U.S.C. § 1391(b)(2)

because a substantial part of the events or omissions giving rise to the claim occurred in this district.

The subject contract further provides that “any disputes arising hereunder shall be governed by the

laws of the State of Texas.” Exhibit 1 at General Terms and Conditions, N.

                                           III. FACTS

        8.      Devon is an oil and natural gas production company focused on onshore production

in the United States, with the Eagle Ford Shale being one of its core areas for development.

Devon’s Eagle Ford operations are primarily located in DeWitt County, Texas.

        9.      Devon’s Eagle Ford operations require it to truck a large quantity of condensate

production, exceeding approximately 25,000 barrels per day.

        10.     Condensate is a sweet light liquid hydrocarbon typically separated out of a natural

gas stream at the point of production. Prices for the sale of condensate are typically determined

by adjusting the published price of one of the following indices – West Texas Intermediate Crude

Oil (NYMEX) (“WTI”) or Brent Crude (ICE) (“Brent”). WTI is traded on the New York

Mercantile Exchange and is the benchmark most commonly utilized for onshore sales of

condensate in the United States. Historically, Brent was traded on the International Petroleum

Exchange in London but is now traded on the Intercontinental Exchange. Brent is commonly

utilized as the benchmark for sales outside of the United States. For purchases at the wellhead or

lease, the index prices are commonly adjusted downward to account for the costs of getting the

product to market, profit margin for intermediaries, and other factors.

        11.     In June 2019, one of Devon’s existing markets cancelled the purchase of roughly

5,000 barrels per day of condensate from Devon’s Eagle Ford operations. These barrels of




                                                   3
      Case 4:20-cv-01598 Document 1 Filed on 05/06/20 in TXSD Page 4 of 18



condensate are low-density with high API gravity levels, which is more difficult to market than

heavier condensate.

       12.     Devon bid this production out to companies including Texican.

       13.     Texican is an oil and gas company that conducts full-service purchasing of onshore

and offshore production from producers, including production from the Eagle Ford Shale. Texican

frequently purchases production at the wellhead or lease, and handles transportation and resale of

the production to the market.

       14.     Both Texican and Devon are merchants that are knowledgeable and sophisticated

participants in numerous transactions relating to the purchase and sale of crude oil and associated

products such as condensate.

       15.     Devon knew that Texican was going to purchase the condensate for resale to the

market. As is customary in the industry, Texican composed its offer to Devon based on the pricing

that it was able to locate in the market each month.

       16.     Initially, the only market that Texican was able to find at the time was a “Brent-

minus” market. In other words, the initial structure of the deal was that once Texican purchased

the condensate from Devon, it would resell the production to its market using Brent-based pricing

with a deduction adjusted each month. Therefore, Texican’s offer to Devon was based on the

Brent index minus the costs to get the product from the lease to its market with a profit margin for

Texican and any further deduction necessitated by the available resale price in the market.

       17.     The Devon representative who received, and ultimately accepted, the offer

informed Texican prior to reaching an agreement that he had never done a Brent-based deal while

at Devon.




                                                 4
      Case 4:20-cv-01598 Document 1 Filed on 05/06/20 in TXSD Page 5 of 18



        18.      Nonetheless, Devon accepted Texican’s purchase offer to commence monthly sales

to Texican using Brent-minus pricing.

        19.      Accordingly, Texican as the buyer and Devon as the seller entered into the Purchase

Contract for the oil and condensate production of certain wells on June 28, 2019. Exhibit 1. The

agreement is “effective July 1st 2019” and “continue[s] month to month until cancellation.” The

initial Contract price was “Ice Brent CMA” with an adjustment of -$8.30. Id. at Ex. “A”.

Subsequently, the parties entered into several binding Contract modifications altering the price to

which they agreed for subsequent delivery months and adding additional sources of production.

Exhibits 2-7. Collectively, these will be referred to herein as the “Contract.”

        20.      Shortly after Texican began purchasing the condensate, Devon requested that

Texican revise the pricing under the Contract from a “Brent-minus” structure to the more familiar

WTI index structure in which the WTI index (plus or minus the Argus CMA roll and the Argus

MEH Cushing trade differential) would be used in conjunction with a similar deduction as was

being used in the initial “Brent-minus” formula.

        21.      Coincidentally, Texican’s resale party (its “market”) suggested a similar change,

starting on September 1, 2019, to move from Brent pricing to WTI pricing and Texican agreed to

the change with both parties.2

        22.      Texican immediately, in late July 2019, informed Devon that its market had agreed

to change to WTI pricing as requested by Devon and effective September 1, 2019 the Contract

price would change from Brent to WTI minus adjustments. Devon’s representative, Michael Day,

agreed to the change in conversations with Texican’s representative, Skip Redd.




2
 Texican began purchasing condensate from Devon in July 2019. From July-August 2019, the price was Brent pricing
minus an adjustment of -$8.30.


                                                       5
      Case 4:20-cv-01598 Document 1 Filed on 05/06/20 in TXSD Page 6 of 18



       23.     Texican subsequently sent a written confirmation of the agreement to Devon stating

that “[e]ffective September 1, 2019 the new price is NYMEX WTI Merc days only, the Argus

Differential to CMA NYMEX, the Argus Houston/WTI Differential and the deduct becomes -

$8.35 on all leases.” Exhibit 2. The written confirmation also added additional leases (sources of

production to be sold that Devon asked to be added) to the Contract. Id. The written confirmation

further provided that “[a]ny matter not specifically covered herein arising in connection with this

Agreement shall be handled in accordance with generally accepted customs and practice in the

industry.” Id. Devon did not object to the written confirmation. There is no dispute that Devon

received the confirmation.

       24.     In September 2019, relying on the Contract modification, Texican purchased the

condensate from Devon, including that from the newly added leases utilizing the newly agreed

WTI based pricing formula, and resold it to its market using a similar WTI based pricing formula.

       25.     After each month’s purchase from July-August 2019, as is customary practice in

the industry, Texican and Devon would perform a settlement whereby they would compare

volumes that were produced and shipped with volumes that were received and settle on a volume,

price, and resulting amount owed by Texican.

       26.     Conforming to the parties’ normal course of dealing, Texican and Devon conducted

a settlement of the September 2019 purchase. The volume, price, and amount owed by Texican

was settled by the parties using the WTI pricing minus adjustments as agreed. Texican paid the

purchase price as agreed and settled by the parties. Devon accepted the payment and agreed to the

underlying volume and price calculations for each lease producing condensate being sold to

Texican under this Contract.




                                                6
      Case 4:20-cv-01598 Document 1 Filed on 05/06/20 in TXSD Page 7 of 18



       27.     In October and November 2019, relying on the parties’ course of dealing and

further Contract modifications confirming the pricing, Texican continued to purchase and resell

the condensate, including the new leases, using the WTI pricing with an adjustment of -$8.35.

       28.     Additional leases were added to the Contract, per Devon’s request, in October and

November 2019 and therefore, Texican sent written confirmations adding these leases, which

showed the price remaining at WTI with an adjustment of -$8.35. Exhibits 3-4. Devon did not

object to the written amendments to the Contract for these months and the parties as usual

conducted settlements for October and November 2019. Devon accepted Texican’s payment using

the agreed and settled price of WTI minus $8.35 for those months.

       29.     On November 8, 2019, the parties entered into a Netting Agreement “in order to

more efficiently facilitate the accounting of payments due and owing” under this Contract and

another set of transactions the parties agreed to engage in at Cushing, Oklahoma (where Texican

was the “seller” and Devon the “buyer”). Exhibit 8. The concept behind the Netting Agreement

was to have Devon buy hydrocarbons from Texican at the Enterprise terminal in Cushing,

Oklahoma approximately equal to the amount owed by Texican as payment under the Contract in

order to eliminate the need for Texican to put up credit support each month for the purchases it

was making from Devon in the Eagle Ford Shale.

       30.     Consistent with the parties’ normal course of dealing and industry standards, the

Netting Agreement called for a monthly settlement after each of the two contracts were settled that

month. The parties would continue to issue invoices for each contract in accordance with their

underlying terms and at least three days before the payment day for each contract account, each

Party was to “confer by any reasonable means … and compare and confirm invoice amounts and




                                                7
         Case 4:20-cv-01598 Document 1 Filed on 05/06/20 in TXSD Page 8 of 18



total amounts owed by and/or to each other” in order to net the two account balances for that month

against one another. Id. at § 1(b).

          31.   The Netting Agreement did not allow for the parties to reopen already settled

accounting months for purposes of recalculating the net balances arrived at for a particular month.

          32.   In the ordinary course of business, Texican continuously searched for a better price

in the market for the Devon condensate under this Contract, as repeatedly amended.

          33.   Consistent with the periodic Contract amendments accepted by both parties in their

course of dealing, Texican and Devon regularly communicated during the month by telephone and

e-mail regarding pricing trends and potential changes for upcoming delivery months. In or around

November 2019, Devon indicated to Texican that it desired a better price for the barrels that

Texican was purchasing in future months. Texican assured Devon that it would continue to look

for improved pricing opportunities.

          34.   Through negotiations with its resale customers in the market, Texican was able to

lower the “minus” adjustment in the November price formula applicable to December in Devon’s

favor. Effective December 1, 2019, the parties agreed to lower the adjustment. Texican sent a

written confirmation providing that the price would be WTI with an adjustment of -$7.95. Exhibit

5. Devon did not object to the written confirmation and ultimately settled this month based on this

price.

          35.   Effective January 1, 2020, the parties agreed to lower the “minus” adjustment again

in conversations and e-mails, after which Texican sent a written confirmation providing that the

price for deliveries starting January 1, 2020 would be WTI minus $7.35. Exhibit 6. Devon did

not object to the written confirmation and ultimately settled this month based on this price.




                                                 8
      Case 4:20-cv-01598 Document 1 Filed on 05/06/20 in TXSD Page 9 of 18



       36.     In February 2020, Texican’s resale market price decreased by 10 cents, but Texican

did not pass that decrease to Devon (as an increased deduction) for the price in February 2020 in

an effort to meet Devon’s request for improved pricing.

       37.     For the first time, in late February 2020, Devon indicated that it had an issue with

the pricing for the September through November 2019 production months. Devon and Texican

had a call on or about February 26, 2020. During the call, Texican offered to reduce the February

deduction by 15 cents from -$7.35 to -$7.20 to further enhance Devon’s pricing as a means to

establish goodwill going forward. Devon’s representatives indicated they were appreciative on

the call and accepted the price reduction on the call.

       38.     Texican sent a written confirmation of this agreed February 2020 price reduction

on March 10, 2020. Exhibit 7. Devon did not object to the written confirmation at that time.

       39.     Shortly after this Contract amendment and consistent with the parties’ normal

course of dealing, Texican and Devon conducted a settlement of the February 2020 purchase under

this Contract using the agreed price of WTI minus $7.20.

       40.     On March 18, 2020, Texican and Devon, in the ordinary course of dealing, similarly

settled the February 2020 Cushing transaction whereby Devon purchased hydrocarbons from

Texican. The parties agreed that Devon owed Texican $2,756,245.48 for the February 2020

Cushing transaction.

       41.     However, the very next day, on March 19, 2020 (the day before payment was due

from Devon to Texican for February 2020 sales at Cushing), Devon sent a letter to Texican alleging

that for the production months of September-November 2019 it did not have “proper notice to

effectuate any pricing change” on its sales to Texican out of Eagle Ford leases under this

Contract—despite the written amendments for each of those months Devon had received and




                                                  9
     Case 4:20-cv-01598 Document 1 Filed on 05/06/20 in TXSD Page 10 of 18



accepted previously without objection in the ordinary course of the parties’ dealings and the parties’

settlement of the price for each of those months. Devon further stated that, as a result of this

alleged lack of agreement on monthly price changes for September, October, and November only

(and for no other reason relating to any challenge of the prior settlements for the relevant months

or any other months), it was arbitrarily withholding $1,096,625.74 in the netting process for

February. Devon did not seek any offset in this netting calculation for the December-February

WTI-minus pricing formula changes previously agreed to by the parties as reflected in Contract

modifications for those months already delivered to Devon as well.

       42.     As a result of this unilateral and arbitrary action by Devon on March 19, 2020, after

conclusion of deliveries for February under both the Eagle Ford and Cushing transactions, Texican

was wrongfully deprived of funds due for completed sales to Devon at Cushing for which there is

no dispute regarding the volume, quality, or timely delivery of the agreed volumes. The resulting

“short payment” from Devon to Texican was in the amount of $1,659,619.74. Yet Devon

wrongfully received and accepted the benefit of full delivery of $2,756,245.48 worth of crude oil

from Texican at Cushing as agreed to by the parties, without full payment for same.

       43.     Texican objected to this wrongful conduct by Devon in response to Devon’s March

19, 2020 letter.

       44.     Subject to Devon’s improper withholding of roughly $1.1 million, Texican

otherwise complied with the Netting Agreement.

       45.     On April 7, 2020, a month after receiving the February price change confirmation

for Eagle Ford sales to Texican, and weeks after settling the February account, Devon sent Texican

a letter stating that the -$7.20 “was not an amount agreed upon prior to the production month” and

“[g]iven that February production month has already been settled, Devon will be remitting to




                                                 10
     Case 4:20-cv-01598 Document 1 Filed on 05/06/20 in TXSD Page 11 of 18



Texican $23,946.20.” Texican subsequently received a wire transfer in this amount that it is

holding in suspense pending resolution of this dispute.

          46.   Following February 2020, Devon did not renew the Eagle Ford or Cushing

contracts with Texican.

                                  IV. CAUSES OF ACTION

                                       COUNT ONE
                                   BREACH OF CONTRACT

          47.   Texican incorporates by reference the allegations set forth in Paragraphs 1 through

46 of this Complaint as if fully stated herein.

          48.   Devon and Texican are knowledgeable and sophisticated merchants that routinely

engage in oil and condensate purchase and sale transactions.

          49.   On or about June 28, 2019, Texican and Devon entered into a valid and enforceable

contract. Exhibit 1. The Contract provided that Texican would purchase certain oil and condensate

production from Devon’s Eagle Ford operations.

          50.   At the request of Devon, Texican arranged with its market to switch the pricing

benchmark from Brent to WTI effective September 1, 2019.

          51.   During the course of performance, the parties entered into several binding Contract

modifications reflecting price changes and the addition of leases to the Contract. Exhibits 2-7.

          52.   Devon did not object to any of the written confirmations modifying the Contract

within 10 days of receipt.

          53.   Devon further validated and confirmed the price and lease addition modifications

each month through the settlement process that the parties completed each month as a matter of

course.




                                                  11
     Case 4:20-cv-01598 Document 1 Filed on 05/06/20 in TXSD Page 12 of 18



       54.     Texican fully performed its obligations under the Contract. Texican purchased and

paid Devon for the condensate pursuant to the terms of the Contract and its modifications.

       55.     Relying on the Contract and modifications, Texican resold the condensate to its

market based on the Contract’s pricing.

       56.     Devon breached its agreements with Texican, first, by disregarding agreed pricing

provisions of the Eagle Ford condensate sales Contract and then, by refusing to pay the full (and

previously agreed) price for its Cushing crude oil purchases from Texican in February 2020.

       57.     By means of its misconduct, Devon wrongfully, retroactively, and without

justification withheld $1,096,625.74 owed to Texican for crude oil purchased from Texican and

delivered to Devon at Cushing, Oklahoma based on an improper and unjustified offset claim

relating to sales of condensate to Texican by Devon from its Eagle Ford leases during the settled

production months of September-November 2019.

       58.     Devon has likewise wrongfully obtained crude oil from Texican having a value at

the time (as agreed to by the parties) of $1,096,625.74.

       59.     Texican has made several efforts to resolve this dispute with Devon.

       60.     As a direct and proximate result of Devon’s breach, Texican has been damaged in

the amount to be proven at trial in the amount of at least $1,096,625.74.

       61.     Attorneys’ Fees. Texican is entitled to recover reasonable and necessary attorneys’

fees under Texas Civil Practices & Remedies Code § 38.001(8).




                                                12
     Case 4:20-cv-01598 Document 1 Filed on 05/06/20 in TXSD Page 13 of 18



                                       COUNT TWO
                                   PROMISSORY ESTOPPEL

       62.     Texican incorporates by reference the allegations set forth in Paragraphs 1 through

61 of this Complaint as if fully stated herein.

       63.     Devon requested that Texican purchase certain of its Eagle Ford condensate

production.

       64.     Devon knew and understood that Texican would be purchasing the condensate

production for immediate resale to the market.

       65.     As is customary in the oil and gas industry for such purchases, the agreed pricing

is based on the resale pricing structure. Therefore, Texican’s reliance on Devon’s promises

regarding pricing was foreseeable by Devon.

       66.     Over the course of the parties’ dealings, Devon made Texican promises regarding

purchase price for the condensate and repeatedly reaffirmed its promises through its conduct.

       67.     Indeed, shortly after Texican began purchasing and reselling the condensate, Devon

requested that the pricing be changed from Brent to WTI, an index that was more familiar to Devon.

       68.     Based on Devon’s request and promise to use WTI pricing, Texican planned to

approach its market but received a similar suggestion from that market representative which led to

the agreed pricing change from Brent to WTI starting in September 2019.

       69.     Texican informed Devon in July 2019 that the pricing would change as requested

to WTI in September 2019. Devon promised to honor the new pricing structure that it requested.

       70.     Texican’s reliance on the price promised by Devon was reasonably foreseeable.

       71.     To its detriment, Texican reasonably and substantially relied on the price promised

and requested by Devon, by purchasing and reselling the condensate to its market using WTI

pricing in September 2019.



                                                  13
     Case 4:20-cv-01598 Document 1 Filed on 05/06/20 in TXSD Page 14 of 18



       72.     The promised price requested by Devon was confirmed by Texican in a written

confirmation sent to Devon on October 11, 2019. Exhibit 2. Devon did not object to the requested

and promised price.

       73.     In the normal course of dealing, Devon and Texican settled the September

production account in mid-October 2019. Devon and Texican reviewed and agreed on the volume

purchased, purchase price, and amount owed by Texican. Devon again did not object to the

requested and promised price.

       74.     Texican paid the promised and settled purchase price of WTI with an adjustment

of -$8.35.

       75.     Texican, to its detriment, continued to rely on the pricing promised and requested

by Devon (and now confirmed by Devon through the parties’ course of dealing), by purchasing

and reselling the condensate to its market using WTI pricing from October 2019-February 2020.

       76.     Each month from October-February, the parties performed the customary account

settlement whereby they agreed upon the volume purchased, purchase price, and amount owed by

Texican. Texican paid the promised price each month. Never once did Devon object to the

promised price.

       77.     Further, Texican agreed to netting of crude sales at Cushing, Oklahoma based on

the ongoing course of dealing between the parties for sales of condensate to Texican in the Eagle

Ford production area. Texican reasonably relied on Devon’s acquiescence to the repeated use of

unsigned contract amendments for price adjustments on sales of Eagle Ford condensate in agreeing

to expose itself to credit risk on sales of crude oil to Devon on an “open account” basis.

       78.     By reneging on the promised and previously settled prices for the September-

November 2019 production in March 2020, before paying its debt to Texican for the already




                                                14
     Case 4:20-cv-01598 Document 1 Filed on 05/06/20 in TXSD Page 15 of 18



completed February deliveries of crude oil at Cushing, Oklahoma, Devon wrongfully and unjustly

obtained the benefit of the sum of $1,096,625.74 under the Netting Agreement based on its

deceptively timed and unreasonable offset claim.

       79.     Further, Texican suffered injury because the resale price that Texican agreed to for

Devon’s condensate sales in September–November 2019 was based on the agreed price it was

paying to Devon for the same condensate each of those months. Devon’s unreasonable delay in

asserting any objection to the pricing for those months in March 2020 needlessly prejudiced

Texican, which had reasonably relied on Devon’s acquiescence and the parties’ consistent course

of dealing for months prior to March 2020 in setting its resale prices for those months. It is

impossible for Texican to unwind those resale transactions simply because Devon has changed its

mind about the price it originally accepted for September–November condensate sales. Injustice

can be avoided only by enforcing the Defendant’s original promises to abide by the agreed pricing

terms for those months for its condensate sales to Texican.

       80.     As a proximate result of Devon’s failure to abide by promises, and unilateral

retroactive change to the price for the September-November 2019 production, Texican has been

damaged in the amount to be proven at trial.

                                       COUNT THREE
                                      QUANTUM MERUIT

       81.     Texican incorporates by reference the allegations set forth in Paragraphs 1 through

80 of this Complaint as if fully stated herein.

       82.     At the request and for the benefit of Devon, Texican provided Devon with goods in

the form of crude oil at the Enterprise terminal in Cushing, Oklahoma in February 2020.

       83.     Devon accepted and took possession of the crude oil as requested.




                                                  15
     Case 4:20-cv-01598 Document 1 Filed on 05/06/20 in TXSD Page 16 of 18



       84.     Devon was aware that Texican expected to be compensated for the goods provided

at Devon’s request.

       85.     Despite due demands, Devon has failed and refused to pay the full sums due to

Texican for the provision of goods.

       86.     Texican is entitled to recover from Devon the reasonable value of the goods

received but not paid for by Devon. The total value of the goods received by Devon was

$2,756,245.48, but Devon has only paid Texican $1,659,619.74. Therefore, Devon has received

but not paid for crude oil from Texican in the amount of $1,096,625.74.

       87.     The price for the crude oil was a usual, customary, and reasonable price for the

purchase of crude oil in Cushing, Oklahoma at the time of the sale in February 2020 and was

agreed to by Devon.

       88.     Texican is entitled to the reasonable value of the goods provided but not paid for in

the amount of at least $1,096,625.74.

       89.     Attorneys’ Fees. Texican is entitled to recover reasonable and necessary attorneys’

fees under Texas Civil Practices & Remedies Code § 38.001(8).

                                COUNT FOUR
                 UNJUST ENRICHMENT/MONEY HAD AND RECEIVED

       90.     Texican incorporates by reference the allegations set forth in Paragraphs 1 through

89 of this Complaint as if fully stated herein.

       91.     Devon and Texican reached an agreement for the purchase price of condensate that

was confirmed through the parties’ course of conduct.

       92.     Devon for its profit, and at the expense of Texican, wrongfully withheld

$1,096,625.74 in funds that in good equity and good conscious belongs to Texican.




                                                  16
     Case 4:20-cv-01598 Document 1 Filed on 05/06/20 in TXSD Page 17 of 18



       93.     This wrongful diversion has caused a significant loss to Texican and unjust

enrichment to Devon.

       94.     Equity requires that the $1,096,625.74 be returned to Texican, its rightful owner.

                                         V. PRAYER

       WHEREFORE, Plaintiff Texican Crude & Hydrocarbons, LLC prays that the Court enter

judgment in its favor against Defendant Devon Energy Production Company, L.P. and that Texican

recover as follows:

       a.      Compensatory damages in an amount to be proven, including actual damages,

               economic damages, benefit of the bargain damages, and direct lost profits;

       b.      Attorneys’ fees and costs under Texas Civil Practices & Remedies Code §

               38.001(8) for Counts One and Three;

       c.      Pre-judgment interest at the maximum legal rate;

       d.      Post-judgment interest at the maximum legal rate; and

       e.      All other relief, in law and equity, to which Texican may be justly entitled.

       DATED and FILED on May 6, 2020.

                                             Respectfully submitted,


                                             /s/ Amanda D. Price
                                             Amanda D. Price, Attorney-In-Charge
                                             Texas State Bar No. 24060935
                                             S.D. No. 1155447
                                             SQUIRE PATTON BOGGS (US) LLP
                                             6200 Chase Tower
                                             600 Travis Street
                                             Houston, Texas 77002-3000
                                             Telephone: (713) 546-5850
                                             Facsimile: (713) 546-5830
                                             Email: Amanda.Price@squirepb.com




                                                17
    Case 4:20-cv-01598 Document 1 Filed on 05/06/20 in TXSD Page 18 of 18



OF COUNSEL:

SQUIRE PATTON BOGGS (US) LLP

Greg R. Wehrer
Texas Bar No. 24068592
S.D. No. 1037384
SQUIRE PATTON BOGGS (US) LLP
6200 Chase Tower
600 Travis Street
Houston, Texas 77002
Telephone: 713-546-5850
Facsimile: 713-546-5830
EMail: Greg.Wehrer@squirepb.com


                                   COUNSEL FOR PLAINTIFF




                                     18
